Bronson, Chief Justice.
Held, that where one defendant was served with declaration, and the other not served, the defendant served might move at once to change the venue; and if the other defendant should be served before motion made, the venue would be changed as to the defendant moving.
In regard to the objection to plaintiffs’ affidavit, held, that the affidavit was defective; that the same formality was required, in an affidavit to oppose a motion to change a venue, as in making the motion. Motion granted.